DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 and 12 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a lower gate line provided on a substrate and extended lengthwise in a first direction; an upper gate line vertically overlapped with the lower gate line and extended lengthwise in the first direction; a first capacitor provided between the lower gate line and the upper gate line; a second capacitor provided between the lower gate line and the upper gate line and spaced apart from the first capacitor in the first direction; a lower semiconductor pattern provided to penetrate the lower gate line and connected to the first capacitor; an upper semiconductor pattern provided to penetrate the upper gate line and connected to the second capacitor; and a lower insulating pattern provided between the second capacitor and the lower gate line to cover an entire region of a bottom surface of the second capacitor”.

However Yang et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 1 and 12 are allowed. The depended claims 2-11 and 13-15 are allowed for their dependency to claim 1 and claim 12 respectively.

Claim 20 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…an upper gate line vertically overlapped with the lower gate line and extended lengthwise in the first direction; a capacitor between the lower gate line and the upper gate line, the capacitor comprising a first electrode and a second electrode on the first electrode; an upper conductive line provided on the upper gate line and extended lengthwise in a second direction perpendicular to the first direction; an upper semiconductor pattern provided to penetrate the upper gate line and to connect the upper conductive line to the second electrode; and a lower insulating pattern provided between a top surface of the lower gate line and a bottom surface of the first electrode, wherein the upper semiconductor pattern comprises an oxide semiconductor”.

However Yang et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 20 is allowed. The depended claims 21-24 are allowed for their dependency to claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828